Motion (1) for leave to open the default of respondent on the motion to confirm the Referee’s report; (2) to vacate the order of disbarment; (3) for leave to reargue the *452motion to confirm; and (4) for leave to appeal to the Court of Appeals from the order of this court dated July 6, 1960, confirming the Referee’s report and disbarring the respondent is denied in all respects. The arguments and alleged assignments of error sought to be advanced by the respondent have been fully considered on the merits and found to be without substance. Moreover, respondent misconceives this court’s holding with respect to finding him responsible for the acts of the partnership. In doing so it was found as a fact that respondent must have known of and concurred in the acts committed by his partner. Thus, even assuming that respondent has made out a sufficient case for opening the default, which he has not, there is no warrant for doing so on the merits. Concur—Botein, P. J., Breitel, McNally and Stevens, JJ.